DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to anticipate or render obvious wherein the controller has circuitry configured to receive each seismic trace xn and instruct the processor to compress each seismic trace; wherein the processor compresses each seismic trace by applying each seismic trace to the AGC, the classifier and the functional quantizer to generate, for each seismic trace, a class index in, and a quantization vector index un; wherein the AGC transmits each gain value to the gain value encoder which generates an encoded gain value, g; wherein the controller transmits each encoded gain value, g, class index in, and quantization vector index un to the network controller; and wherein the network controller causes the antenna to transmit each encoded gain value g, class index in, and quantization vector index un of the compressed trace to a decoder for reconstruction of each reflected seismic waveform, in combination with all limitations as claimed by Applicant.
Regarding claim 8, the prior art fails to anticipate or render obvious receiving, by a controller connected to the recorder, the seismic traces; compressing, by a processor connected to the controller, the seismic traces, wherein the processor compresses each seismic trace by applying each seismic trace to an automatic gain controller, AGC, a classifier and a functional quantizer and generating, for each seismic trace, a class index in, and a quantization vector index un; generating, by the AGC, a gain value for each trace; encoding, by a gain value encoder connected to the AGC, an encoded gain value, g, for each trace; transmitting, by the controller, each encoded gain value, g, class index in, and quantization vector index un to a network controller; and transmitting, with an antenna connected to the network controller, each encoded gain value g, class index in, and quantization vector index un of the compressed trace to a decoder for reconstruction of each reflected seismic waveform, in combination with all limitations as claimed by Applicant.
Regarding claim 14, the prior art fails to anticipate or render obvious compressing, by a processor connected to the controller, the seismic traces, wherein the processor compresses each seismic trace by applying each seismic trace to an automatic gain controller, AGC, a classifier and a functional quantizer and generating, for each seismic trace, a class index, and a quantization vector index; generating, by the AGC, a gain value for each trace; encoding, by a gain value encoder connected to the AGC, an encoded gain value, g, for each trace; transmitting, by the controller, each encoded gain value, g, class index in, and quantization vector index un to a network controller; and transmitting, with an antenna connected to the network controller, each encoded gain value g, class index in, and quantization vector index un of the compressed trace to a decoder for reconstruction of each reflected seismic waveform, in combination with all limitations as claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Jagmohan et al. in U.S. Patent 8,990,217 teaches “An example of floating-point data that benefits from data compression is seismic data. Seismic processing involves the acquisition and analysis of fields of subsurface data, acquired through reflective seismic waves…Compression of seismic data can mitigate these costs, and the ability to achieve a high level of compression is of great interest in this area. Seismic data tends to be floating-point data, and is typically required to be compressed using lossless compression techniques so that information that may be of use during analysis is not discarded during compression” (column 1 lines 5-26).
	Stromberg et al. in U.S. Patent 6,594,394 teaches “Apparatus and method for performing fast compression and decompression of seismic data. An adaptive transform (124) with selectable mathematical basis is applied to an initial data set to obtain a set of transformed coefficients, the transform factorizing an effective symmetric or non-symmetric biorthogonal filter of size (u, v) into a number m of elementary (3, 1) biorthogonal filters which are applied to the data set in selected directions without requiring transposition of the data set. The coefficients are encoded (126) using non-uniform scalar quantization and run-length coding followed by adaptive coding of resulting threshold coefficients. The transform and encoding steps are repeated (128) using a new mathematical basis for each iteration to obtain a compressed data set at a desired compression rate.” (Abstract).
	Haimi-Cohen et al. in U.S. Patent 11,153,587 teaches “An encoder determines a compression ratio for compressive sensing and a quantization level used to quantize a media signal based on a target indicator. The encoder accesses compressive sensing measurements performed using the compression ratio and quantizes the compressive sensing measurements based on the quantization level. A decoder receives a compressed signal generated from the signal acquired by the signal acquisition device using the compression ratio and the quantization level. The decoder also receives information indicating the compression ratio or the quantization level. The decoder decompresses the compressed signal based on the compression ratio and the quantization level” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISCHITA L HENSON/Primary Examiner, Art Unit 2865